                                                                                                                  "Tzn
                                                                                     M              IL       l£

                     IN THE UNITED STATES DISTRICT COURT
                                                                                     OCT 30 2018
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                               CLERK, us r               -
                                                                                         Pir,'. ,
                               Richmond Division


HUGH ROYAL EPFS,

       Plaintiff,

V.                                                   Civil Action No. 3:17CV646-HEH

UNITED STATES OF AMERICA,

       Defendant.



                              MEMORANDUM OPINION
                    (Granting Rule 59(e) Relief and Reopening Action)

       By Memorandum Opinion and Order entered on April 19,2018(ECF No. 14), the

Court directed Plaintiffto file a particularized complaint because Plaintifffailed to

identify under what federal law he sought to bring his claims. After an extension.

Plaintiff filed a Particularized Complaint. However,this Particularized Complaint was

also deficient. Accordingly, by Memorandum Order entered on August 3,2018,the

Court directed Plaintiff, within fourteen(14)days ofthe date ofentry thereof, to file a

second particularized complaint that complied with certain directives. (ECF No. 19, at 1-

3.) The Court wamed Plaintiff that the failure to submit the second particularized

complaint would result in the dismissal ofthe action. {Id. at 2.) Because more than

fourteen days elapsed after the entry ofthe August 3,2018 Memorandum Order, and

Plaintiff failed to submit a second particularized complaint or otherwise respond to the

August 3,2018 Memorandum Order, by Memorandum Opinion and Order entered on

August 31,2018, the Court dismissed the action without prejudice.
       On September 11, 2018, the Court received from Plaintiff a Motion for

Reconsideration(ECF No. 22), with a Second Particularized Complaint(ECF No.22-2)

attached. Because the motion was filed within twenty-eight(28) days ofthe Court's

entry ofthe August 31, 2018 Memorandum Opinion and Order, the Court construes the

motion as a motion to alter or amend the judgment pursuant to Federal Rule of Civil

Procedure 59(e)("Rule 59(e) Motion"). See MLC Auto., LLC v. Town ofSouthern Pines,

532 F.3d 269,277-78(4th Cir. 2008)(citing Dove v. CODESCO,569 F.2d 807,809(4th

Cir. 1978)).

      "[RJeconsideration of a judgment after its entry is an extraordinary remedy which

should be used sparingly." Pac. Ins. Co. v. Am. Nat'I Fire Ins. Co., 148 F.3d 396,403

(4th Cir. 1998)(internal quotation marks omitted). The United States Court of Appeals

for the Fourth Circuit has recognized three grounds for relief under Rule 59(e): "(1)to

accommodate an intervening change in controlling law;(2)to account for new evidence

not available at trial; or(3)to correct a clear error oflaw or prevent manifest injustice."

Hutchinson v. Staton, 994 F.2d 1076, 1081 (4th Cir. 1993)(citing Weyerhaeuser Corp. v.

Koppers Co., Ill F. Supp. 1406, 1419(D. Md. 1991)). Although the Court never

received the Second Particularized Complaint, Plaintiffswears that he placed his Second

Particularized Complaint in the prison mailing system on August 9,2018, well within the

fourteen days permitted by the August 3, 2018 Memorandum Order. (Rule 59(e) Mot. 1;

ECF No. 22-1, at 1.) Thus, Plaintiff appears to argue that the case should be reopened to

prevent manifest injustice. Because it is unclear what happened to Plaintiffs initial
submission of his Second Particularized Complaint,the Rule 59(e) Motion(EOF No. 22)

will be granted. The August 31,2018 Memorandum Opinion and Order will be vacated.

      The Clerk is directed to send a copy ofthe Memorandum Opinion to Plaintiff.

      It is so ORDERED.
                                                                 /s/
                                             HENRY E.HUDSON
DateA^ 2^^ tot?                              UNITED STATES DISTRICT JUDGE
Richmond, Vnginia
